Dismissed and Memorandum Opinion filed October 23, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00627-CV

                          DELLA GOINES, Appellant
                                        V.

    SRMOF 2009-I TRUST, BY WELLS FARGO BANK, NATIONAL
  ASSOCIATION NOT IN ITS INDIVIDUAL OR BANKING CAPACITY
  BUT SOLEY AS CERTIFICATE TRUSTEE OF THE TRUST, Appellees

                 On Appeal from the Co Civil Ct at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1046038

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 23, 2014. On September 25,
2014, this court found the trial court did not abuse its discretion in denying
appellant’s request to proceed without the payment of costs.        Appellant was
ordered to pay the appellate filing fee and make arrangements to pay for the clerk’s
record on or before October 10, 2014, or the appeal would be dismissed.
      As of this date, appellant has not paid the appellate filing fee and has not
provided this court with proof of payment for the record. Accordingly, the appeal
is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices McCally, Brown and Wise.




                                        2